Citation Nr: 1507069	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1965 to March 1991.  The Veteran served in the Republic of Vietnam 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for sleep apnea.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  Service connection is currently in effect for Type II diabetes mellitus with diabetic retinopathy, onychomycosis, and tinea pedis; posttraumatic stress disorder (PTSD); acne of the face, the nose, and the posterior chest; folliculitis; rhinophyma; bilateral hearing loss; prostate cancer residuals with voiding dysfunction, urinary frequency, and incontinence; proctitis with fecal incontinence; lumbosacral spine degenerative disc disease and degenerative joint disease with L4-5 laminectomy and fusion residuals; right lower extremity radiculopathy; left lower extremity radiculopathy;  right shoulder arthritis, tinnitus, transient ischemic attacks; lumbar spine surgical scar residuals; right fifth metacarpal fracture residuals; maxillary sinusitis; post-operative hemorrhoidectomy residuals; and erectile dysfunction.  

2.  Obstructive sleep apnea has been related to the Veteran's service-connected Type II diabetes mellitus.  

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In his January 2013 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In this decision, the Board grants service connection for obstructive sleep apnea.  This represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist, including the need to schedule a Board hearing, is necessary.  


II.  Service Connection

The Veteran asserts that service connection for obstructive sleep apnea is warranted as he initially manifested the claimed disability secondary to his service-connected Type II diabetes mellitus and his associated weight gain.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for Type II diabetes mellitus with diabetic retinopathy, onychomycosis, and tinea pedis; PTSD; acne of the face, the nose, and the posterior chest; folliculitis; rhinophyma; bilateral hearing loss; prostate cancer residuals with voiding dysfunction, urinary frequency, and incontinence; proctitis with fecal incontinence; lumbosacral spine degenerative disc disease and degenerative joint disease with L4-5 laminectomy and fusion residuals; right lower extremity radiculopathy; left lower extremity radiculopathy; right shoulder arthritis, tinnitus, transient ischemic attacks; lumbar spine surgical scar residuals; right fifth metacarpal fracture residuals; maxillary sinusitis; post-operative hemorrhoidectomy residuals; and erectile dysfunction.  

The Veteran's service treatment records do not refer to sleep apnea or other recurrent sleep disorder.  A February 2009 sleep study from the Wilmington Sleep Disorders Center indicates that the Veteran was diagnosed with obstructive sleep apnea.  

An August 2009 written statement from F. Snyder, M.D., conveys that "more likely diabetes caused [weight] gain & thus sleep apnea."  

The report of a May 2010 examination conducted for VA states that the Veteran was diagnosed with obstructive sleep apnea.  The examiner commented that "it is at least as likely as not that sleep apnea was worsened by diabetes because of the weight gain that is associated with diabetes."  

A July 2010 evaluation conducted for VA notes that the Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that: "the sleep apnea is less likely than not to be caused by or as a result of the [Type II diabetes mellitus];" "I am not stating that the [Type II diabetes mellitus] is not the cause, but in my opinion, this claimant has so many medical problems and lifestyle issue problems that I do not feel that one can blame his [Type II diabetes mellitus] or his weight gain due to [Type II diabetes mellitus] on the cause of the sleep apnea;" "weight gain is known to cause sleep apnea;" and "it is not likely that one can state that the [Type II diabetes mellitus] or the treatment for [Type II diabetes mellitus] caused the weight gain."  While apparently raising the possibility that the Veteran's sleep apnea was due to his other "many medical problems and lifestyle issue problems," the examiner advanced no opinion as to whether such other "medical problems" included the Veteran's 22 other service-connected disabilities.  

The August 2009 opinion from Dr. Snyder and the report of the May 2010 examination both conclude that the Veteran's obstructive sleep apnea is etiologically related to his service-connected Type II diabetes mellitus and associated weight gain.  The July 2010 evaluation conducted for VA concedes that the Veteran's Type II diabetes mellitus may be the cause of his sleep apnea.  Given these facts, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for a sleep disorder to include obstructive sleep apnea.  For these reasons and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for obstructive sleep apnea secondary to the Veteran's service-connected Type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


